The question essential to be determined in this case is as to whether, in ejectment actions pending in the United States courts in the Indian Territory at the time of the erection of the state and afterwards transferred and tried in a state district court, the losing party as a matter of right is entitled to a second trial. In Runyan v. Fisher, 28 Okla. 450,114 P. 717, it was held by this court that:
"Under the laws in force in the Indian Territory at the time of the erection of the state, the losing party in an ejectment suit was not entitled as a matter of right to a second trial. (a) As to pending ejectment actions, afterwards finally determined in the state district courts, the losing party as a matter of right was not entitled to a second trial."
See, also, Blanchard   Co. v. Ezell, 25 Okla. 434,106 P. 960; Pacific Mutual Ins. Co. v. Adams, 27 Okla. 496,112 P. 1026; Gwinnup et al. v. Griffin et al., 26 Okla. 866,113 P. 909; Freeman v. Eldridge, 26 Okla. 601, 110 P. 1057;Armstrong, Byrd   Co. v. Phillips, 28 Okla. 808, 115 P. 870.
The judgment of the lower court is reversed and remanded, with instructions to proceed in accordance with this opinion.
All the Justices concur.